EXHIBIT 10.1

 

[COMPANY LOGO]

Offer of Employment

 

GREGORY ZEEMAN

SEPTEMBER 26, 2015

Dear Greg,

It is with pleasure that we extend to you an offer to join Enova as our Chief
Operating Officer. Here at Enova we are proud to work with the best and the
brightest. If you choose to join us your total compensation will consist of a
base salary, bonus, long-term incentive comp (equity), perks and benefits.
Summary of compensation and benefits:

 

·

Base salary of $US 450,000 annually less applicable withholdings. Adjustments
are commensurate with profitability and overall individual performance. You will
be expected to participate in our annual review process and salaries adjustments
are evaluated as merited.

 

·

You will be eligible for a Short-Term discretionary performance bonus with a
target value of 75% of your base salary. Annual bonuses reflect both individual
and company performance and can be a significant part of your total
compensation. Eligibility for performance bonus will begin in 2016.

 

·

You will also be eligible to participate in Enova's equity award program. Your
Equity awards are in the form of restricted stock and stock options and
typically made on an annual basis, with the next award anticipated to be granted
in the first quarter of 2016. Target equity value is 225% of base salary. Actual
award size is subject to discretion and approval of the board of directors of
Enova International, Inc. The actual award for 2016 will have a value of not
less than $1,000,000. You will also receive a one-time sign-on equity grant of
$1.2 million in the form of 50% restricted stock (vesting 25% per year over 4
years) and 50% stock options (vesting 33.33% per year over 3 years). All terms
and conditions, including those for vesting, forfeiture, and ownership
guidelines, are set forth in Enova's Long-Term Incentive Plan.

 

·

You will receive a $600,000 sign-on bonus, $200,000 being paid within 30 days of
your date of employment, $200,000 being paid one year from your start date and
$200,000 being paid on the second anniversary of your start date. Repayment to
the company of the first payment will be required upon request if the employee
separates voluntarily earlier than 12 months from the date of employment.

 

·

In addition to the healthcare benefits below, you and your eligible dependents
are eligible for our supplemental insurance plan. This Medical Expense
Reimbursement Plan (MERP) will reimburse up to an annual maximum of eligible out
of pocket expenditures for medical, dental and vision care incurred by you or
your dependents and which are not covered by Enova's group health plans.

 

·

In the same calendar year you commence employment, you become a participant in
Enova's Supplemental Executive Retirement Plan (SERP), a nonqualified deferred
compensation plan with employer contributions. The actual amount of
contributions credited to your account will be determined and approved each year
by the Compensation Committee. This typically happens no later than February
each year. Your target contribution is 9% of your SERP eligible compensation
during each year.

 

·

Details on your participation in the 401(k) Savings Plan are in the following
documents. Initially, you may change your deferral percentage at any time by
electing a deferral between 0% and 75% of your 401(k) eligible compensation
(subject to IRS limitations).

 

·

Nonqualified Deferred Compensation Plan. As an HCE, you will be eligible to
defer compensation into the Enova Nonqualified Savings Plan, a nonqualified
deferred compensation plan beginning in 2017. The Nonqualified Savings Plan in
many ways mirrors the 401(k) Plan; however, there is no company match in the
Nonqualified Savings Plan to the extent you are eligible to receive the full
match under the 401(k) Plan.

--------------------------------------------------------------------------------

 

·

You qualify for 21 PTO (paid time off) days annually. Accrual begins first of
the month after 30 days of service and is prorated for new hires. You're
eligible to use PTO first of the month following 30 days of employment. You may
carry over a maximum of five days of unused PTO time each year

 

·

Severance Pay Plan for Executives. Under applicable circumstances, you will be
eligible to participate in Enova International, Inc. Severance Pay Plan for
Executives, or an equivalent or successor thereto for Enova, on such terms and
conditions as may be in effect and may apply to your situation at any particular
time.

We are confident in your ability to add immediate value to our team and to make
a significant impact. Enova is proud of our success thus far, but we need
individuals like you to help propel our potential growth and future initiatives.
We have ambitious expectations for the future of this company and we hope that
you'll be a part of the excitement along the way!

Contingencies:

This offer is contingent upon satisfactory verification of employment
references, a background check including criminal history and your ability to
provide documentation that proves your identity and demonstrates your
eligibility to work in the United States.

Your employment with Enova is at-will. We recognize that you retain the option,
as does Enova, of ending your employment with Enova at any time, with or without
notice and with or without cause. Neither this letter nor any other oral or
written representations, unless made in writing by the Chief Executive Officer
of Enova, may be considered a contract for any specific period of time.

Employee's signature below indicates acceptance of the terms and conditions of
this offer of employment.

 

Enova Financial, Holdings, LLC

Greg Zeeman

 

 

/s/ David Fisher 9/28/15

/s/ Greg Zeeman 9/29/15

 